DETAILED ACTION
	This Office Action is based on application 16/814,480 filed 10 March 2020.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. NPL Document #2 was not considered due to failure to meet the provisions of 37 C.F.R. § 1.98(b)(5). See MPEP 609.04(a). 
"The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U .S. filing date and any foreign priority date so that the particular month of publication is not in issue."

Claim Objections
The following claims are objected to due to informalities: 
Claim 1: “the determined subset of the data” should be “the determined at least the subset of the data” (Page 65, Line 19) to properly reflect antecedent basis of the term (Page 65, Line 15).
Claim 4: “the uniform resource locator” should be “the endpoint uniform resource locator”.
Claim 10: “determining the subset of the data” should be “determining the at least subset of data”.
Claims 15 and 18
Claims 16 and 19: see analogous objection to Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of parent Claim 2 recites “wherein identifying the snapshot lineage and selecting the at least one snapshot comprises: invoking an application programming interface to submit a request … and receiving a response to invoking the application programming interface …”.  Parent Claim 1 states that the processor is configured: to identify a snapshot lineage and to select at least one snapshot to copy; the identifying and the selecting are presented as separate and distinct configurations.  The Office does not understand how the identifying and the selecting actions of Claim 1 further comprises the actions of requesting and receiving a list of snapshots as presented in the claims;  as presented, the limitation suggests the actions of requesting and receiving a list of snapshots are performed twice (once during the identifying and once during the selecting).  Since Claim 2’s request is for a list of snapshots that are to be shipped to the cloud storage, the Office interprets (for prior art purposes) that such a list would need to be created subsequent to identifying the snapshot lineages and 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DAYAL et al (US Patent 11,086,545).

DAYAL discloses:
Claims 1, 15, and 18:  An apparatus/product/method comprising steps of: 
identifying a snapshot lineage comprising one or more snapshots of a storage volume comprising data stored on one or more storage devices of a storage system (Fig 16, Storage System 1602 comprises Snapshot S0 1606 and Snapshot S1 1604; Col 38, Lines 15-42 – ‘snapshot S1 depends directly from snapshot S0’, ‘snapshot S1 and snapshot S0 may be snapshots at a later point in time and an earlier point in time respectively’ {analogous to a ‘snapshot lineage’}), the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of the one or more storage devices of the storage system (Fig 16, Storage System 1602 comprises Snapshot S0 1606 and Snapshot S1 1604) and (ii) at least one cloud snapshot lineage stored on cloud storage of at least one cloud (Fig 16, Cloud Bucket comprises Snapshot S0 1612; Col 38, Lines 32-35 – Snapshot S0 in the cloud bucket is a replica of Snapshot S0 in the storage system); 
selecting, in accordance with at least one snapshot policy, at least one snapshot in the local snapshot lineage to copy to the at least one cloud snapshot lineage (Col 38, Lines 40-42 – a copy of Snapshot S1 does not yet exist at cloud bucket 1610 and has been selected to replicate to cloud bucket 1610); 
creating a virtual device on the storage system (Col 6, Lines 23-25 – server 206 runs several virtual machines); 
linking the selected at least one snapshot to the virtual device (Col 7, Lines 53-62 – storage may store policies associated with the VMs including when to create or replicate snapshots); 
determining at least a subset of data of the selected at least one snapshot that is to be copied from the virtual device to a cloud storage volume on the cloud storage of the at least one cloud external to the storage system (Col 39, Lines 9-18 – data to be uploaded to the cloud bucket is determined based on mappings for a given range of data associated with Snapshot S1); and 
copying the selected at least one snapshot to the at least one cloud snapshot lineage by copying the determined subset of the data of the selected at least one snapshot from the virtual device to the cloud storage volume (Col 39, Lines 16-22 – chunk list objects are then uploaded to the cloud bucket); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Claim 1 – A storage system may comprise memory and a processor).

Claim 8: The apparatus of claim 1 wherein creating the virtual device in the storage system and linking the selected at least one snapshot to the virtual device comprises: invoking an application programming interface to submit a request to prepare the selected at least one snapshot for shipping to the at least one cloud snapshot lineage (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend; Col 39, Lines 9-46 – data unique to Snapshot S1 is determined and added to an S1 chunk list), the request comprising an internal volume identifier associated with a source volume of the storage system (Col 17, Lines 21-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) is associated with all objects associated with a given storage system) and a snapshot set identifier for the snapshot lineage (Fig 7, VM ID, Col 20, Lines 21-23 – each job object includes the VM ID); and receiving a response to invoking the application programming interface, the response comprising access volume information for the virtual device, the access volume information comprising an externally addressable volume identifier for the access volume and a track size of the access volume (Col 38, Lines 52-61 – a L1 chunk list objects associated with snapshot S0 is downloaded from the cloud bucket to storage system; the L1 chunk list objects shows the chunk name of each 1MB data chunk associated with snapshot S0).

Claim 9: The apparatus of claim 8 wherein the application programming interface comprises a representational state transfer application programming interface (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend), and wherein the request comprises an endpoint uniform resource locator specifying a path parameter comprising a unique identifier of the storage system (Col 17, Lines 21-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) is associated with all objects associated with a given storage system).

Claim 12:  The apparatus of claim 1 wherein the at least one processing device is further configured, responsive to successfully copying the selected at least one snapshot to the at least one cloud snapshot lineage, to remove at least one previous snapshot from the at least one cloud snapshot lineage (Col 9, Lines 6-25 – storage systems may comprise a reclaimation engine to reclaim snapshot data in response to determining that the snapshot has expired).

Claim 14: The apparatus of claim 1 wherein the at least one processing device is part of the storage system (Claim 1 – A storage system may comprise memory and a processor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 10, 11, 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAYAL.

With respect to Claim 2, DAYAL discloses the apparatus of claim 1.  
DAYAL may not explicitly disclose invoking an application programming interface to submit a request for a list of snapshots of the local snapshot lineage that are to be shipped to the at least one cloud snapshot lineage; and receiving a response to invoking the application programming interface, the response comprising the list of snapshots of the local snapshot lineage that are to be shipped to the at least one cloud snapshot lineage.
However, DAYAL states that a local snapshot may be selected to be uploaded to the cloud server, and a local server may interact with the cloud server using common API calls (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend; Col 38, Lines 40-43 – snapshot S1 has been selected to replicate to cloud bucket 1610) which at 
As such, with the suggestions asserted by DAYAL, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration DAYAL’s explicit teachings and suggestions to have been able to modify DAYAL’s explicit teachings such that DAYAL’s API may be enabled to request the shipment of a list of snapshots to cloud storage and DAYAL’s API may be further enabled to respond to the request with the list of snapshots to be shipped to cloud storage with a reasonable expectation of success.
A motivation for doing so is to enable a user to designate snapshots to storage and for the user to receive feedback of the request.

With respect to Claim 3, DAYAL discloses the apparatus of claim 2.  
DAYAL further discloses wherein the application programming interface comprises a representational state transfer application programming interface (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend), and wherein the request comprises an endpoint uniform resource locator specifying a path parameter comprising a unique identifier of the storage system (Col 17, Lines 21-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) is associated with all objects associated with a given storage system).

With respect to Claim 4, DAYAL discloses the apparatus of claim 3.  
DAYAL further discloses wherein the uniform resource locator further specifies a query parameter comprising an identifier of one or more storage groups of the storage system, the query parameter filtering the list of snapshots to snapshots associated with the identified one or more storage (Col 17, Lines 17-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) {analogous to a ‘query parameter’} is associated with all objects associated with a given storage system; the unique identifier enables name collision avoidance of objects created by different storage systems).

With respect to Claim 5, DAYAL discloses the apparatus of claim 2.  
DAYAL further discloses wherein the response to invoking the application programming interface comprises: a storage group identifier of the storage system (Col 17, Lines 21-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) is associated with all objects associated with a given storage system); a snapshot set identifier for the snapshot lineage (Fig 7, VM ID, Col 20, Lines 21-23 – each job object includes the VM ID); a list of one or more snapshots of the snapshot lineage that are currently stored in the local snapshot lineage (Fig 7, Snapshot Global ID, Col 20, Lines 21-23 – each job object includes the snapshot global ID); and the at least one snapshot policy associated with the snapshot lineage (Col 4, Lines 45-48 – storage systems upload data based on locally stored policies).

With respect to Claim 6, DAYAL discloses the apparatus of claim 5.  
DAYAL further discloses wherein the list of the one or more snapshots of the snapshot lineage that are currently stored in the local snapshot lineage comprises, for a given snapshot: source volume information for the given snapshot in the storage system, the source volume information comprising an internal volume identifier associated with a source volume of the storage system, an externally addressable volume identifier for the source volume, and a track size of the source volume (Col 28, Lines 1-9 – each chunk data object uploaded to the cloud may be identified by <SHA1> {a unique identifier of the chunk of data analogous to ‘internal volume identifier’} and <FSUUID> {a universally unique identifier associated with a given storage system analogous to ‘externally addressable volume identifier’}; Col 38, Lines 28-32 a mapping to data at each 8KB offset {analogous to ‘track size’} is maintained for each snapshot); a size of the given snapshot (Col 38, Lines 28-32 a mapping to data at each 8KB offset is maintained for each snapshot – the total mapping analogous to a size of the snapshot); and metadata comprising a key-value pair for the given snapshot (Fig 3, Metadata 316; Col 7, Lines 30-32 – metadata 316 is configured to store metadata associated with various sets of data).

With respect to Claim 7, DAYAL discloses the apparatus of claim 5.  
DAYAL further discloses wherein the at least one snapshot policy specifies: at least one destination cloud provider for the at least one cloud snapshot lineage (Fig 16, Cloud Bucket comprises Snapshot S0 1612; Col 38, Lines 32-35 – Snapshot S0 in the cloud bucket is a replica of Snapshot S0 in the storage system); encryption to be applied to snapshots copied to the at least one cloud snapshot lineage (Col 22, Lines 39-42 – snapshots may further store encryption keys used to encrypt the data); compression to be applied to snapshots copied to the at least one cloud snapshot lineage (Col 25, Line 24 – a compression algorithm may be associated with the contents of a data chunk object); and an age at which snapshots residing in the local snapshot lineage are to be copied to the at least one cloud snapshot lineage (Col 38, Lines 40-42 – a copy of Snapshot S1 does not yet exist at cloud bucket 1610 and has been selected to replicate to cloud bucket 1610).

With respect to Claims 10, 16, and 19, DAYAL discloses the apparatus/product/method of each respective parent claim.
DAYAL may not explicitly disclose wherein determining the subset of the data of the selected at least one snapshot comprises: invoking an application programming interface to submit a request for a bitmap of data of the selected at least one snapshot to be shipped to the at least one cloud snapshot 
However, DAYAL states that a local snapshot may be selected to be uploaded to the cloud server, and a local server may interact with the cloud server using common API calls (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend; Col 38, Lines 40-43 – snapshot S1 has been selected to replicate to cloud bucket 1610) including determining which data of the snapshot is to be uploaded (Col 39, Lines 11-22 – S1 chunk list {analogous to ‘bitmap’}) and various metadata associated with the upload request (e.g. Col 38, Line 59 – each chunk name may be associated with a fingerprint {‘identifier’}; Col 39, Lines 4-46 – each S1 chunk list uploaded to the cloud includes entries with a range of offsets; Col 17, Lines 21-27 – a unique ID referred as the FS (file-system) UUID (universally unique identifier) which at least suggests the local server and cloud server may exchange various types of information with each other using an API.
As such, with the suggestions asserted by DAYAL, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration DAYAL’s explicit teachings and suggestions to have been able to modify DAYAL’s explicit teachings such 
A motivation for doing so is to enable a user to designate snapshots to storage and for the user to receive feedback of the request.

With respect to Claims 11, 17, and 20, DAYAL discloses the apparatus/product/method of each respective parent claim.
DAYAL further discloses wherein the request further comprises an identifier of a previous snapshot in the snapshot lineage stored in the at least one cloud snapshot lineage (Col 38, Lines 49-52 – Snapshot S0 is identified as a snapshot that may be a base snapshot for Snapshot S1), the at least one starting track location specifies a comparison starting track location for comparison between the data of the selected at least one snapshot and data of the previous snapshot in the snapshot lineage, and the at least one track count specifies a number of tracks from the comparison starting track location comprising data to be compared for differences between the selected at least one snapshot and the previous snapshot in the snapshot lineage (Col 38, Line 62 through Col 39, Line 46 – in deduplicating S1 from S0, data stored between S1 at each 1MB range of offsets is considered for upload and added to a S1 chunk list with each entry corresponding to a range of offsets).

With respect to Claim 13, DAYAL discloses the apparatus of claim 12.
DAYAL may not explicitly disclose wherein removing the at least one previous snapshot from the at least one cloud snapshot lineage comprises: invoking an application programming interface to submit a request to clean up the at least one cloud snapshot lineage, the request comprising an identifier of the at least one previous snapshot to be removed from the at least one cloud snapshot lineage; and .
However, DAYAL states that snapshots may be removed from storage, and a local server may interact with the cloud server using common API calls (Col 45, Lines 36-42 – the cloud replication techniques may use a set of common API calls to interact with the object storage backend; Col 23, Lines 1-28 – a deletion marker that identifies a VM snapshot may be uploaded to the replication destination, wherein the marker object includes <snapshotGid> {analogous to ‘identifier’}) which at least suggests the local server and cloud server may exchange various types of information with each other using an API.
As such, with the suggestions asserted by DAYAL, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration DAYAL’s explicit teachings and suggestions to have been able to modify DAYAL’s explicit teachings such that DAYAL’s API may be enabled to request the removal of a snapshot in cloud storage and DAYAL’s API may be further enabled to respond to the request of removal of the snapshot in cloud storage with a success indicator with a reasonable expectation of success.
A motivation for doing so is to enable a user to designate snapshots to for removal from storage for the purposes of freeing up storage space and for the user to receive feedback of the request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137